Citation Nr: 1009750	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  03-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to February 10, 2005, for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 30 
percent for degenerative joint disease of the lumbosacral 
spine, from February 10, 2005, to present.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and December 2004 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2005, the Veteran testified in a Board hearing at 
the RO before the undersigned Acting Veterans Law Judge.  
This appeal was remanded by the Board in September 2006 for 
additional development.  In a December 2008 decision, the 
Board denied the Veteran's claim.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2009 Order, the Court vacated 
and remanded the Board's December 2008 decision and 
implemented the provisions of an August 2009 Joint Motion for 
Remand (Joint Motion).

An assignment of TDIU is dependent, in part, on a calculation 
of the overall disability percentage that a Veteran has for 
his or her service-connected disabilities.  As any assignment 
of a higher rating for the Veteran's lumbar spine disability 
while in remand status could affect the Veteran's eligibility 
for TDIU, the claim for entitlement to TDIU appears to be 
inextricably intertwined with the lumbar spine claim.  See 
generally Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. 
Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 
(1994).  The Board is therefore deferring action on the issue 
of entitlement to TDIU until after the Board has adjudicated 
the issue of an increased rating for the Veteran's lumbar 
spine disability.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.


REMAND

As a preliminary matter, the Board notes that in December 
2009, the Veteran's representative contacted the Board in 
writing indicating that he had not yet received the "90-day 
letter," referring to the notice letter that the Board 
routinely sends to Veterans and their representatives when a 
Board decision is vacated and remanded by the Court.  
Notably, a "90-day" letter was sent in late August to the 
Veteran, with a copy to his representative at the time (a 
Veterans Service Organization).  Subsequent to the mailing of 
that letter, the Veteran changed representation.  
Nevertheless, the Board mailed the letter to the appropriate 
persons at the time it was sent.  

Turning to the merits of this case, the parties to the August 
2009 Joint Motion agree that in adjudicating the Veteran's 
lumbar spine claim in its December 2008 decision, the Board 
failed to provide an adequate discussion of why absent 
Achilles deep tendon reflexes noted during an October 2003 VA 
examination did not constitute neurologic findings sufficient 
to warrant a separate rating under Note 1 of the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243, (2009).  
After careful review of the record, the Board finds a new VA 
examination is needed to address this matter.  

The medical evidence currently of record leaves considerable 
doubt as to whether the Veteran has any neurologic 
manifestations of his service-connected lumbar spine 
disability.  The record reflects that most of the Veteran's 
VA medical records, including the February 2005 and October 
2006 VA examination reports, show that the Veteran has no 
neurologic deficits of the lower extremities.  In fact, the 
evidence shows that several VA examiners have noted that the 
Veteran does not have intervertebral disc syndrome and the 
Veteran has consistently denied numbness as an associated 
feature of his lumbar spine disability.  

However, as noted in the August 2009 Joint Motion, the 
October 2003 VA examination report shows that the Veteran has 
absent Achilles deep tendon reflexes.  Additionally, a May 
2005 VA treatment note shows that the Veteran reported 
numbness in his right heel and on examination there was some 
loss of sensation noted in both feet.  Unfortunately, it is 
unclear from the record if the sensory loss and the absent 
deep tendon reflexes are etiologically related to the 
Veteran's service-connected lumbar spine disability or to his 
nonservice-connected diabetes and/or right lower extremity 
injury.  

Therefore, the Board finds that a new VA examination is 
warranted to address the discrepancy in the current medical 
evidence regarding whether or not there are any current 
neurologic deficits of the lower extremities and to provide 
an opinion on the etiology of any neurologic deficit 
confirmed on examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
neurological examination to determine the 
nature and etiology of any neurologic 
deficits of his lower extremities.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  In 
particular, the examiner should review the 
previous VA examination reports, to 
include the October 2003 VA examination 
report noting absent Achilles deep tendon 
reflexes.  After conducting an examination 
of the Veteran and performing any 
clinically-indicated diagnostic testing, 
the examiner should identify and describe 
all manifestations of any lower extremity 
neurologic disabilities present, to 
include any numbness of the feet and 
absent deep tendon reflexes.  If a lower 
extremity neurologic disability is 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
such disability is etiologically related 
to the Veteran's low back disability.  The 
examiner is requested to explain any 
opinion provided, and to include 
supporting references to the Veteran's 
medical record.

2.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If any 
of the benefits sought on appeal remain 
denied, in whole or in part, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


